DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the claims of Invention I, Claims 1-12 in the reply filed on 03/26/2021 is acknowledged.
Claims 13-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected ‘method of controlling a laundry treatment apparatus (Invention II)’, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “processing” in line 11. It is not clear what the Applicant intended to convey by the recitation “processing". Without knowing exact calculation details of how the input data is being processed, it would not be possible to train the pre-trained machine-learning network. The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claims 2-12 are rejected as containing the same indefiniteness issues as above in claim 1, from which these depend. 
Claim 2, 5 recites the limitation “parsing rule” in lines 2 and 5 respectively. It is not clear what methodology the Applicant intended to convey by the recitation “parsing rule". In the Specification, the Applicant merely mentioned the rule and not the exact methodology to apply the rule to a dataset (see Summary of Invention, para 2).The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claims 3-4 are rejected as they are dependent on rejected base claim 2 above.
Claim 3, 4, 6 and 7 recites the limitation “the machine-learning network” .There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this language should read “the pre-trained machine-learning network”.
Claims 8-10 are rejected as they are dependent on rejected base claim 7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US-5241845-A) in view of Kim et al. (KR-20110036028-A).
Regarding claims 1 and 6, Ishibashi et al. teaches a laundry treatment apparatus (washing machine, Fig 2) comprising: a washing tub (inner wash tub 7) configured to receive laundry (Col 6 Ln 15-16), the washing tub (inner wash tub 7) being configured to be rotatable (Col 3 Ln 64-65); a motor (electric motor 3) configured to rotate the washing tub (Col 3 Ln 62-66); a controller (microcomputer 13, Fig 1, Col 5 Ln 57-58) configured to control the motor (electric motor 3) (Col 6 Ln 39-40) such that the washing tub is rotated while being accelerated; and a current sensing unit (current transformer 39) configured m)  of the motor (electric motor 3) (Col 5 Ln 24-26) at a plurality of time intervals (i.e. energization and deenergization periods, Col 6 ln 40-45) wherein the controller (microcomputer 13) is configured to: input, to an input layer (input layer I, Col 5 Ln 62-65) of a pre-trained (Col 2 Ln 21-24) machine-learning network (neural network 45, Fig 1), input data generated by processing, a plurality of electrical current values (multiple Im values expected to get recorded during energization and deenergization periods) that are sensed by the current sensing unit (39) while the motor (3) is accelerated (i.e. increase in rpm interpreted as motor being energized, col 6, ln 40-45) within a range of rotation (i.e. range of rpm spans over energization and de-energization periods, for example motor rpm depends on kind of clothes, Col 7 ln 36-37,col 6, ln 40-45) wherein the number of the input data (cloth volume data D1, Fig 1) generated by processing (i.e. averaging operations Col 5 ln 51-56) is less than the number of the electrical current values (current Im) sensed by the current sensing unit (this is obvious from Fig 8, average data count is always less than the original data count, original data includes current (Im)  and power supply voltage (Vac) values that are continuously monitored (see Fig 8a), their averaged Phase difference Vθa is converted to a digitized signal S29 also stored as cloth volume data D1, Col 5 ln 42-56, Col 6 ln 50-51) and obtain at least one of a laundry volume (from signal S29 stored as cloth volume data D1, Col 6 ln 47-55, where laundry weight is a mere calculation from laundry volume) or a laundry quality (ex. signal S28 stored as cloth type data D2, Fig 1, Col 7 ln 39) from an output (transparency values, A1,A2 .. values, see Fig1, Col 6 ln 35-38, Col 7 ln 18-20) of an output layer (output layer K) of the pre-trained machine-learning network (neural network 45) based on the input data (D1,D2) and also wherein based on the washing tub (inner m values of the electric motor 3) that are input to the machine- learning network (neural network 45) are sensed by the current sensing unit (current transformer 39) as detailed previously. 
Ishibashi et al. does not explicitly teach that the current values are sensed ‘while the motor is accelerated within a range of rotation in which the laundry is separated from an inner surface of the washing tub’ and in other words that the laundry that is located at a lowermost position in the washing tub is raised to a first height by the rotation of the washing tub and is then dropped while being separated from the inner surface of the washing tub.  
In the analogous art of control methods for washing machine, Kim et al. teaches a method of controlling a laundry treatment apparatus (Fig 1) wherein a motor (motor 140) is rotated so that laundry is separated from the inner surface of the washing tub (laundry gets lifted and rolls down as the motor is accelerated to 40 rpm, see [0045]) or in other words when the motor (motor 140) rotates the drum (at about 40 RPM), the laundry located at the lowest point of the drum (drum 140) rises a predetermined height (first height) along the rotating direction of the drum, so as to roll to the lowest point of the drum (see [0045]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the motor RPM ranges of Kim et al. into the operation of the of motor of Ishibashi et al. so that motor can be rotated at lower speeds that cause laundry 
Regarding claim 2, the combination of Ishibashi et al. and Kim et al. teaches the laundry treatment apparatus. Ishibashi et al. further teaches that the input data (cloth volume data D1) is generated by processing the plurality of electrical current values (Im)  according to a parsing rule (i.e. reducing the continuous data to fewer data points by means of averaging; where in input to the network is an averaged value rather than the entire array of current values), and comprises: a set of current values (see Fig 8a where continuous sensing of current Im is over period of time and a set of current values can be picked to be designated as first plurality of current values), that are sensed in a (first) period of time, and a resultant (second) set of current values obtained by performing an averaging operation (the continuous current values are converted to voltage averages Vθa further converted to digitized signals, Fig 8a, Col 5 ln 42-56) where second period of time can be considered after the first period of time.
Regarding claims 3 and 4, the combination of Ishibashi et al. and Kim et al. teaches the laundry treatment apparatus. Ishibashi et al. further teaches that the laundry volume (cloth volume) (weight can be calculated from volume) is obtained by inputting the first plurality of current values (Im), which were obtained in the first period of time (i.e. energization and deenergization periods, for example T1, T2…., Col 6 ln 40-45, see Fig 9 and 11), as a first input (D1) (Col 6 ln 47-51,) of the input layer (I) of the machine-learning network (neural network 45) (Col 8 ln 62-65, Col 10 ln 54-61); and that laundry quality (cloth type) is obtained by inputting the second plurality of current values (Im), 
Regarding claim 5, the combination of Ishibashi et al. and Kim et al. teaches the laundry treatment apparatus. As detailed previously, Ishibashi et al. teaches the controller (microcomputer 13) being able to collect current (Im) data (see Fig 8) using current sensing unit (current transformer 39) while the wash tub is rotating and parsing this data i.e. reducing the continuous data to fewer data points by means of averaging (the continuous current Im data represented as fewer voltage averages Vθa, Col 5 ln 42-56) in other words - the controller (microcomputer 13) is configured to obtain a moving average (i.e. with respect to time) of the plurality of electrical current values that are sensed by the current sensing unit (current transformer 39) within the range of rotation of the washing tub (current values Im represented as voltage averages Vθa values with respect to time, see Fig 8,  Col 5 ln 42-56) in which the laundry can be separated from the inner surface of the washing tub, and the input data (for example Signal S29 and cloth data D1), is generated by processing, according to a parsing rule based on the moving average Vθa (see Fig 8). 
Regarding claim 7, the combination of Ishibashi et al. and Kim et al. teaches the laundry treatment apparatus. Ishibashi et al. further teaches a speed sensing unit (revolution detector 48) configured to sense a rotational speed of the motor (motor 3) (see Col 4 ln 56-58), the controller (microcomputer 13) capable of recording electrical current values (current Im from current transformer 39) of the motor as detailed previously and both these detection capabilities (speed and current) based on motor operation enable the controller select the electrical current values corresponding to a period in which the 
Regarding claim 8, the combination of Ishibashi et al. and Kim et al. teaches the laundry treatment apparatus. Kim et al. further teaches that a second rotational speed is 60 rotations per minute (rpm) to 80 rpm (laundry is rotated at a speed 60 rpm or more at which the laundry does not fall off the inner peripheral surface of the drum due to the centrifugal force, see [0056])
Regarding claims 11 and 12, the combination of Ishibashi et al. and Kim et al. teaches the laundry treatment apparatus. Ishibashi et al. further teaches a water supply unit (water supply valve 11) configured to supply water into the washing tub (inner tub 7) (Col 4 ln 3-5), wherein the controller (microcomputer 13 )is configured to perform control such that water is supplied by the water supply unit (water supply valve 11) and the rotation of the washing tub is subsequently accelerated (using drive circuit 31) (Col 4 ln 62-64); and wherein the controller (microcomputer 13 ) is further configured to: determine operation settings (using setting circuit 47, Col 6 ln 1-10) based on at least one of the laundry weight or the laundry quality; and control operations of the laundry treatment apparatus according to the determined operation settings (see Fig 21, Col 6 ln 1-10).
Claims 9 and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US-5241845-A) in view of Kim et al. (KR-20110036028-A) and further in view of Ihne et al. (US-20170233924-A1).
Regarding claim 9, the combination of Ishibashi et al. and Kim et al. teaches the laundry treatment apparatus.

In the analogous art of laundry treating appliances and methods, Ihne et al. teaches a laundry treatment apparatus (Fig 1) that is operated at low rpm of 15 during a washing cycle (see [0030], Fig 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the rpm of Ihne et al. into the method of motor operation of Ishibashi et al. and Kim et al. so that motor can be rotated at rotational speeds of 10 rpm to 20 rpm which can be designated as first rotational speed with the benefit of low rpm (low duty cycle) operation to promote soaking and uniform distribution of detergent or other treating chemistries (see [0033]).
Regarding claim 10, the combination of Ishibashi et al., Kim et al. and Ihne et al. teaches the laundry treatment apparatus. Ishibashi et al. further discloses that the laundry quality (interpreted as state of cloth) is classified in consideration of a wear degree (interpreted soil degree and type, claim 8) and a washing strength (interpreted as CLOTH TYPE, provided with three levels, STIFF, STANDARD and LIMBER (Col 7 ln 45-47)) of the laundry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711                 


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711